DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-3 and 8 in the reply filed on 09/16/2022 is acknowledged.
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dainippon (JP 2001096644 A).
Regarding claim 1, Dainippon teaches a heat-sealable packaging comprising an internal container (20u) with at least one upper opening, made from a flat first sheet (see Fig. 34; Par. 0058) of cellulose material, die-cut and that comprises folding lines delimiting on said first sheet; a central sector (21) of polygonal geometry that gives rise to a container base; and first side flaps (22-25) which start from each side of the central sector and lead to a closed side wall of the container; an outer shell (10u), linked to the upper end of the container near its upper opening, made from a second sheet of cellulose material, flat and die-cut, which comprises a polygonal central opening (see Fig. 34), passing through between front and rear sides of the second sheet; a perimeter folding line, essentially parallel to an external perimeter edge of the second sheet; an external perimeter surface, delimited between the perimeter folding line and the external perimeter edge of the second sheet, which gives rise to a flat surface around the upper opening of the container for closing the packaging by heat-sealing a plastic sheet (see Par. 0058); diagonal folding lines extending from each corner of the central opening in the direction of the corners of the second sheet until they intersect with the perimeter folding line; and second side flaps (12-15) bounded by diagonal folding lines to give rise to side walls of the shell, intended to cover at least partially the outer face of the closed side wall of the container to provide a connecting surface between the shell and the container; and a plastic coating film that covers at least the inner side of the container and the outer perimeter surface of the shell, and in which the first sheet and the second sheet have different and independent dimensions and perimeter contours (see Fig. 36).
Regarding claim 2, Dainippon teaches a packaging wherein each of the second side flaps of the second sheet additionally comprises a bottom folding line, located in the vicinity of the central opening and essentially parallel to the corresponding side of this central opening, to delimit at the bottom end of each second side flap from a corresponding bottom flap (see Fig. 31).
Regarding claims 3 and 8, Dainippon teaches a packaging wherein the cellulose material of the first sheet and the second sheet is compact cardboard (see Par. 0076).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734